Citation Nr: 1000952	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-05 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for low back pain and lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from June 2000 to 
February 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the appellant's 
claim, increasing his lumbar spine disability from 10 percent 
to 20 percent disabling.  The appellant submitted a Notice of 
Disagreement with this decision in August 2006 and 
subsequently perfected his appeal in December 2006.  Since 
this increase did not constitute a full grants of the 
benefits sought, the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Board notes that while the appellant requested a Board 
hearing in her December 2006 Substantive Appeal, 
correspondence received in April 2007 withdrew this hearing 
request.  Accordingly, the appellant's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim.

It appears that the most recent treatment records from the VA 
Medical Center (VAMC) that have been associated with the 
appellant's claims file are dated in October 2006.  Further, 
the last VA spine examination was performed in November 2005.  
The appellant has continuously asserted that her low back 
disability is more severe than currently contemplated by the 
assigned 20 percent disability rating.  The AMC must obtain 
any VAMC treatment records from October 2006 to the present 
and the appellant must be scheduled for a new VA examination.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The veteran was 
last afforded a VA medical examination in May 2003 to assess 
the severity of her cervical spine disability.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of a veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of a veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  See 38 C.F.R. § 
3.327(a) (2009).  Generally, reexaminations are required if 
it is likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
In this case, there is objective evidence indicating that 
there has been a material change in the severity of the 
appellant's lumbar spine disability since she was last 
examined.  Thus, a new examination must be completed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any of the 
appellant's outstanding VAMC treatment 
records dated from October 2006 to the 
present.  Any attempts to obtain these 
records and responses received 
thereafter should be associated with the 
appellant's claims file.  The appellant 
should also be offered the opportunity 
to submit any private treatment records 
in support of her claim.



2.  After obtaining any available 
treatment records, the appellant should 
be scheduled for a new VA spine 
examination to determine the current 
level of severity of her service-
connected lumbar spine disability.  All 
necessary testing should be provided.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased 
disability evaluation for a lumbar spine 
disability should be readjudicated.  If 
the claim remains denied, a Supplemental 
Statement of the Case should be provided 
to the appellant and her representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


